ON MOTION TO RELINQUISH JURISDICTION

PER CURIAM.
The appellee has filed a motion to relinquish jurisdiction of this appeal from a final judgment so that the trial court can award attorney’s fees pursuant to a provision in the judgment reserving jurisdiction to award attorney’s fees. We join those courts which have concluded that the trial court retains jurisdiction to award attorney’s fees under these circumstances, and that relinquishment by the appellate court is unnecessary. Casavan v. Land O’Lakes Realty, Inc. of Leesburg, 526 So.2d 215 (Fla. 5th DCA 1988); Bernstein v. Berrin, 516 So.2d 1042 (Fla. 2d DCA 1987); Bailey v. Bailey, 392 So.2d 49 (Fla. 3d DCA 1981). We therefore deny the motion to relinquish jurisdiction as moot.
POLEN, FARMER and KLEIN, JJ., concur.